         Case 19-03637 Document 23 Filed in TXSB on 02/21/20 Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                         )
 In re:                                                  ) Chapter 7
                                                         )
 VENTECH ENGINEERS LP, et. al.,                          )
                                                         ) Case No. 17-33203
          Debtor.                                        )
 ------------------------------------------------------- )
                                                         )
 RODNEY D. TOW, CHAPTER 7 TRUSTEE )
 FOR THE ESTATE OF VENTECH                               )
 ENGINEERS LP,                                           )
                                                         )
          Plaintiff,                                     )
                                                         )
 v.                                                      ) Adversary Proc. 19-03637
                                                         )
 VENTECH HOLDINGS 3 LLC,                                 )
 INTERNAL REVENUE SERVICE AND                            )
 CHARLES P. RETTIG,                                      )
                                                         )
          Defendants.                                    )
                                                         )

                     MOTION FOR JUDGMENT ON THE PLEADINGS
                              [Relates to Document No. 1]

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT,
YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE,
THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

To the Honorable David R. Jones,
Chief United States Bankruptcy Judge:




10459859v1
         Case 19-03637 Document 23 Filed in TXSB on 02/21/20 Page 2 of 5




       Defendant Ventech Holdings 3 LLC (“Defendant” or “V3”), by and through its

undersigned counsel, respectfully submits this Motion For Judgment on the Pleadings pursuant to

Federal Rule of Civil Procedure 12(c) and Federal Rule of Bankruptcy Procedure 7012.

                                     I.         BACKGROUND

       On October 22, 2019 the Trustee filed his Complaint in this action. The Complaint named

as Defendants the Internal Revenue Service (the “IRS”), Charles P. Rettig, in his official capacity

as Commissioner of the IRS (together with the IRS, the “IRS Defendants”), and V3. The

Complaint asserted claims for Avoidance of the Tax Payment under 11 U.S.C. § 548(A)(1)(b)

(against V3), Avoidance of the Tax Payment under 11 U.S.C. § 544(b) and Tex. Bus. & Com.

Code§ 24.001, et seq. (against all Defendants), Recovery of the Tax Payment under 11 U.S.C. §§

544(B), 550(a)(1), and Tex. Bus. & Com. Code§ 24.009 (against all Defendants), and attorney’s

fees (against all Defendants). On November 12, 2019, the IRS Defendants moved to dismiss the

Complaint. On or around December 6, 2019, the Trustee and the IRS Defendants stipulated to the

dismissal with prejudice of all claims against the IRS Defendants, and on December 6, filed a

proposed dismissal order with the Court. On December 16, 2019, the Court entered an order

dismissing with prejudice all claims against the IRS Defendants.

                                          II.   ARGUMENT

       Plaintiff Rodney D. Tow (“Plaintiff”) has brought this action to recover $1,638,592.63 (the

“Tax Payment”)—the alleged amount of a federal income tax liability that Ventech paid to the

Internal Revenue Service (the “IRS”) in 2016. If this case were to proceed to discovery, the Court

would learn that these claims are not only meritless but abusive, because V3 paid the entire amount

of the Tax Payment to Ventech shortly before the IRS was paid so as to enable that payment. But

there is no need to reach that issue because the Trustee has failed to avoid the transfer to the IRS—

and cannot ever avoid that payment because the IRS has been dismissed with prejudice from this

                                                  2
10459859v1
         Case 19-03637 Document 23 Filed in TXSB on 02/21/20 Page 3 of 5




case. Accordingly, as a matter of law, the Trustee cannot recover under Section 550(a) from any

beneficiary or subsequent transferee of the Tax Payment. Plaintiff’s avoidance and recovery

claims must therefore be dismissed.

       A.      BECAUSE THE TAX PAYMENT HAS NOT BEEN AND CANNOT BE
               AVOIDED, THE AVOIDANCE CLAIMS (COUNTS I AND II) AND THE
               RECOVERY CLAIM (COUNT III) MUST BE DISMISSED.

       Plaintiff’s avoidance and recovery claims fail because the Trustee has not—and cannot—

avoid the Tax Payment. The Trustee concedes that the IRS is the transferee of the Tax Payment,

Compl. ¶ 30, see also ¶ 29. The Trustee has not, however, avoided the Tax Payment to the IRS,

and because all claims against the IRS have been dismissed with prejudice, he cannot ever avoid

the Tax Payment to the IRS.

       In order to recover from a subsequent transferee or beneficiary, a Trustee must first avoid

the transfer of the Debtor’s interest to the initial transferee under § 548. See § 550(a); Greenwald

v. Latham & Watkins (In re Trans-End Tech., Inc.), 230 B.R. 101 (N.D. Oh. 1998), 105; Weinman

v. Simons (In re Slack-Horner Foundries Co.), 971 F.2d 577 (10th Cir. 1992); Enron Corp. v. Int’l

Fin. Corp. (In re Enron Corp.), 343 B.R. 75 (Bkr. S.D.N.Y), 80-82. TEX. Bus. & COM. CODE

§ 24.009(b)(1) has the same requirement. Id. (“[T]o the extent a transfer is voidable in an action

by a creditor under Section 24.008(a)(1), the creditor may recover judgment for the value of the

asset transferred . . .” (emphasis added)). Because the Trustee has not avoided the Tax Payment

to the IRS—and can never do so—he cannot recover from the alleged beneficiary of the Tax

Payment.

       B.      THE CLAIM FOR ATTORNEY’S FEES (COUNT IV) ALSO FAILS

       Because Plaintiff’s underlying claims fail, the Court should also deny Plaintiff’s claim for

attorneys’ fees. An award of attorneys’ fees is improper where the plaintiff does not prevail on his



                                                 3
10459859v1
         Case 19-03637 Document 23 Filed in TXSB on 02/21/20 Page 4 of 5




underlying claims. See, e.g., In re Positive Health Mgmt., Inc., No. ADV 10-03121, 2015 WL

66186, at *1 (S.D. Tex. Jan. 5, 2015).

       The pleadings filed in this case conclusively show that this Court cannot grant the relief

requested. WHEREFORE, Defendant respectfully requests that the Court enter an order:

       a.      Dismissing the Complaint with prejudice;

       b.      Denying all claims for relief asserted by Plaintiff against Defendant;

       c.      Awarding Defendant reasonable attorneys’ fees, professionals’ fees, expenses and

cost; and

       d.      Awarding such other relief as the Court deems just and proper.

 Dated: February 21, 2020                           PORTER HEDGES LLP

                                                     /s/ John F. Higgins
                                                    John F. Higgins
                                                    (Texas Bar No. 09597500)
                                                    1000 Main St., 36th Floor
                                                    Houston, TX 77002
                                                    Tel: (713) 226-6648
                                                    Fax: (713) 226-6628
                                                    Email: jhiggins@porterhedges.com

                                                    and

                                                    LATHAM & WATKINS LLP
                                                    Christopher Harris (pro hac vice application
                                                    pending)
                                                    Leah Friedman (pro hac vice application
                                                    pending)
                                                    885 Third Avenue
                                                    New York, NY 10022
                                                    Tel: (212) 906-1200
                                                    Fax: (212) 751-4864
                                                    Email: christopher.harris@lw.com
                                                    leah.friedman@lw.com

                                                    Counsel for Defendant Ventech Holdings 3
                                                    LLC



                                                4
10459859v1
         Case 19-03637 Document 23 Filed in TXSB on 02/21/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2020, a copy of the foregoing document was served
by electronic transmission to all registered ECF users appearing in the case and email to the party
listed below:

             Charles M Rubio
             Diamond McCarthy LLP
             Two Houston Center
             909 Fannin, 37th Fl
             Houston, TX 77010
             crubio@diamondmccarthy.com
                                                     /s/ John F. Higgins
                                                     John F. Higgins




                                                5
10459859v1
